[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                      FILED
                                                              U.S. COURT OF APPEALS
                                 No. 07-10065                   ELEVENTH CIRCUIT
                                                                    JULY 23, 2007
                             Non-Argument Calendar
                                                                 THOMAS K. KAHN
                           ________________________
                                                                       CLERK

                      D.C. Docket No. 06-01890-CV-LSC-W

ALBERT W. MAY, III,

                                                            Plaintiff-Appellant,

                                        versus

BOYD BROS. TRANSPORTATION, INC.,

                                                            Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                 (July 23, 2007)

Before ANDERSON, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Albert W. May, III appeals following the district court's dismissal of his federal

claim pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim, and the
dismissal without prejudice of his state-law negligence and wantonness claims

pursuant to 28 U.S.C. § 1367(c).

      May presents several issues on this appeal. First, he contends that his First

Amended Complaint was timely, and that he was entitled to file this amendment

without leave of court because no responsive pleading had been served by the

Defendant. See Fed. R. Civ. P. 15(a). This is a non-issue; the district court's

Memorandum of Opinion (R.1-8) and Order (R.1-9), as amended (R.1-11), address

May's First Amended Complaint, and neither the Memorandum of Opinion nor the

Order suggests that the First Amended Complaint was not properly filed.

      Next, May argues that all claims contained in the First Amended Complaint

relate back to the time the original complaint was filed. The district court's orders,

however, do not address the "relation back" issue. While the Defendant’s memo in

support of its motion to dismiss raised the “relation back” issue, the court decided to

decline to exercise supplemental jurisdiction over the state-law negligence and

wantonness claims, and dismissed them without prejudice. Thus, we have no district

court order on the "relation back" issue to review.

      Lastly, May contends that the negligence and wantonness claims should have

been remanded to state court rather than dismissed without prejudice. We review this

claim under an abuse of discretion standard. Thomas v. Farmville Mfg. Co., Inc., 705

                                          2
F.2d 1307, 1307 (11th Cir. 1983). In determining whether to continue to exercise

supplemental jurisdiction for state-law claims after all claims over which it has

original jurisdiction have been dismissed, a district court should “‘take into account

concerns of comity, judicial economy, convenience, fairness, and the like.’” Crosby

v. Paulk, 187 F.3d 1339, 1352 (11th Cir. 1999) (quoting Roche v. John Hancock Mut.

Life Ins. Co., 81 F.3d 249, 257 (1st Cir. 1996)). Under the circumstances at hand,

where the case was originally filed in state court and subsequently removed to federal

court, precedent dictates that the district court should have remanded the remaining

claims to state court. See, e.g., Cook v. Sheriff of Monroe County, 402 F.3d 1092,

1123 (11th Cir. 2005) (explaining “[b]ecause this case was originally filed in state

court and removed to federal court pursuant to 28 U.S.C § 1441, if the district court

declines to continue to exercise supplemental jurisdiction, [plaintiff’s] remaining

claim should be remanded to state court”); Lewis v. City of St. Petersburg, 260 F.3d

1260, 1267 (11th Cir. 2001) (holding that after all federal claims had been dismissed,

“[i]f the district court does decline to exercise supplemental jurisdiction, these [state]

claims shall be remanded to state court, rather than dismissed, because this case was

originally filed in state court and removed to federal court”). Accordingly, we find

that the district court abused its discretion in dismissing, rather than remanding,

May’s state-law claims. The district court’s judgment is vacated and the action is

                                            3
remanded with instructions to remand the negligence and wantonness claims to state

court.

         VACATED AND REMANDED.




                                        4